Exhibit 10.2

RETENTION AGREEMENT

This RETENTION AGREEMENT (“Agreement”) is made and entered into as of July 1,
2017 (the “Effective Date”) by and between Potbelly Corporation, a Delaware
corporation (hereinafter referred to as “Company”), and Michael Coyne, an
individual (hereinafter referred to as “Executive”).

Statement of Purpose

WHEREAS, Company’s current Chief Executive Officer will be leaving Company in
August, 2017 and Company is currently in the process of searching for a new
Chief Executive Officer; and

WHEREAS, Company’s the Board of Directors of Company (the “Board”) recognizes
that this is a time of uncertainty and that retention of existing talent and
leadership during the transition to a new Chief Executive Officer is key to the
continuing success of Company’s business;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby mutually covenanted and agreed by Company and
Executive as follows:

1. Definitions. To the extent not otherwise defined in this Agreement, the
following capitalized terms shall have the meaning specified.

(a) “Cause” shall have the meaning specified in the Employment Agreement.

(b) “Code” means the Internal Revenue Code of 1986, as amended.

(c) “Disability” shall have the meaning specified in the Employment Agreement.

(d) “Employment Agreement” means the Executive Employment Agreement between
Company and Executive dated May 1, 2015.

(e) “Payment Date” means the sixtieth (60th) day following the earlier of
(i) Executive’s Termination Date or (ii) the Retention Date.

(f) “Release means the form of release provided by Company to Executive.

(g) “Release Requirements” will be satisfied as of any date if, as of such date,
(i) Executive (or, in the event of his or her death, his or her estate) has
executed the Release, (ii) the revocation period required by applicable law has
expired and Executive (or his or her estate, if applicable) has not revoked the
Release within such revocation period, and (iii) the Release has become
effective.

(h) “Retention Date” means December 31, 2018.



--------------------------------------------------------------------------------

(i) “Retention Period” means the number of days from and including the Effective
Date through and including the Retention Date.

(j) “Termination Date” means the date, prior to the Retention Date, on which
Executive’s employment with Company and its affiliates (including any successors
to Company or any of its affiliates) terminates for any reason. Executive’s
employment with Company shall not be considered terminated if Executive’s
employment is transferred among or between Company and its affiliates or to a
successor of Company and/or any of its affiliates. For the avoidance of doubt,
if Executive becomes employed by an entity into which Company or any of its
affiliates is merged, or the purchaser of substantially all of the assets of
Company, or a successor to such entity or purchaser, Executive shall not be
treated as having terminated employment for purposes of determining whether
Executive has incurred a Termination Date for purposes of this Agreement until
such time as Executive terminates employment with the merged entity or purchaser
(or successor), as applicable.

2. Retention Payment.

(a) Retention Payment. If Executive remains continuously employed by Company as
a full-time employee from the Effective Date through the Retention Date and if
the Release Requirements are satisfied by the Payment Date, Executive shall be
entitled to a “Retention Payment” in an amount equal to $444,375, which
Retention Payment shall be paid in a single lump sum on the Payment Date and in
no event shall Executive be permitted to determine the year of payment;
provided, however, that, to the extent permitted by Section 409A of the Code,
Company, in its sole discretion, may accelerate the payment of the Retention
Bonus Payment to a date that is prior to the Payment Date.

(b) Termination of Employment Without Cause or on Account of Death or
Disability. Notwithstanding the provisions of paragraph (a), if Executive’s
Termination Date occurs prior to the Retention Date (A) as a result of
termination by Company for reasons other than for Cause, (B) on account of
Executive’s death, or (C) on account of Executive’s Disability, and, in any such
case, if the Release Requirements are satisfied as of the Payment Date, then:

 

  (i) if the Termination Date occurs as a result of termination by Company for
reasons other than for Cause, Executive shall be entitled to payment of the
Retention Payment;

 

  (ii) if the Termination Date occurs as a result of Executive’s death or
Disability on or after the six month anniversary of the Effective Date,
Executive shall be entitled to payment of the Retention Payment; or

 

  (iii) if the Termination Date occurs as a result of Executive’s death or
Disability prior to the six month anniversary of the Effective Date, Executive
shall be entitled to a pro rata portion of the Retention Payment, equal to the
amount of the Retention Payment multiplied by a fraction the numerator of which
is the number of days from and including the Effective Date through and
including the Termination Date and the denominator of which is Retention Period.



--------------------------------------------------------------------------------

The Retention Payment (or any portion thereof) shall be paid in a single lump
sum on the Payment Date and in no event shall Executive be permitted to
determine the year of payment; provided, however, that, to the extent permitted
by Section 409A of the Code, Company, in its sole discretion, may accelerate the
payment of the Retention Bonus Payment to a date that is prior to the Payment
Date provided that the Release Requirements are satisfied as of such earlier
date.

(c) Other Terminations of Employment. If Executive’s Termination Date occurs
prior to the Retention Date for any reason other than as described in paragraph
(b) (including as a result of voluntary resignation), Executive shall not be
entitled to any Retention Payment pursuant to this Agreement or otherwise.

3. Miscellaneous Provisions

(a) Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Illinois without regard to
the conflicts of laws principles of such state.

(b) Assignment/Successors. Executive may not assign or transfer any of his or
her obligations, or any of his or her rights to any payments, under this
Agreement; provided, however, that if Employee shall die, all amounts then
payable to Employee hereunder shall be paid in accordance with the terms of this
Agreement to Employee’s estate. Company may assign any or all of its rights and
interests under this Agreement to one or more of its affiliates or successors
and Company may designate one or more of its affiliates to perform its
obligations hereunder. This Agreement shall be binding upon, and inure to the
benefit of, Company and its successors and assigns and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of Company’s assets and business.

(c) Agreement Not Guarantee of Employment. This Agreement does not constitute a
guarantee of employment by Company and will not give Executive the right to be
retained in the employ of Company or any of its affiliates or any successor, nor
any right or claim to any benefit under this Agreement unless such right or
claim has specifically arisen under this Agreement.

(d) Withholding. All payments under this Agreement are subject to applicable
taxes and other withholdings.

(e) Amendment. This Agreement may be amended at any time by mutual written
agreement of the parties.

(f) Entire Agreement. This Agreement contains the entire understanding between
the Parties hereto with respect to the subject matter hereof and supersedes all
prior and contemporaneous agreements and understandings, inducements and
conditions, express or implied, oral or written, with respect to the subject
matter hereof.



--------------------------------------------------------------------------------

(g) Special Section 409A Rules. It is the intent of Company that payments under
this Agreement comply with or be exempt from Section 409A of the Code.
Notwithstanding any other provision of this Agreement to the contrary, if any
payment hereunder is subject to section 409A of the Code, and if such payment or
benefit is to be paid or provided on account of Executive’s separation from
service or termination of employment:

 

  (i) and if Executive is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code) and if any such payment or benefit is required to be
made or provided prior to the first day of the seventh month following
Executive’s separation from service or termination of employment, such payment
or benefit shall be delayed until the first day of the seventh month following
Executive’s separation from service; and

 

  (ii) for purposes of applying the requirements of Section 409A of the Code,
the determination as to whether Executive has had a separation from service or
termination of employment shall be made in accordance with the provisions of
section 409A of the Code and the guidance issued thereunder without application
of any alternative levels of reductions of bona fide services permitted
thereunder.

(h) Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of the parties reflected hereon as the signatories.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed in
writing as of this 17th date of July, 2017.

 

POTBELLY CORPORATION

 

By:  

/s/ Peter Bassi

Name:   Peter Bassi Title:   Director

 

EXECUTIVE

 

/s/ Michael Coyne

Michael Coyne

 